         Case 4:20-cv-01454-LPR Document 9 Filed 02/03/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JAMES JONES,                                                                   PLAINTIFF
#114893

                           CASE NO. 4:20-CV-1454-LPR-BD

GANN, et al.                                                              DEFENDANTS

                                         ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge

Beth Deere. The parties have not filed objections. After a careful and de novo review

of the Recommendation and the record, the Court concludes that the Recommendation

should be, and hereby is, approved and adopted as this Court’s findings in all respects.

       This lawsuit is dismissed, without prejudice, for failure to state a federal claim for

relief. All pending motions are dismissed as moot. This dismissal counts as a “strike”

under 28 U.S.C. § 1915(g).

       IT IS SO ORDERED, this 3rd day of February, 2021.



                                                 ________________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
